Citation Nr: 1712167	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  08-15 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to higher initial disability ratings for bursitis of the left shoulder, rated as noncompensable prior to March 27, 2013, and as 20 percent disabling thereafter. 

2.  Entitlement to an initial disability rating in excess of 10 percent for hallux valgus of the left foot, status post bunionectomy.

3.  Entitlement to an initial compensable disability rating for hallux valgus of the right foot.

4.  Entitlement to higher initial disability ratings for degenerative disc disease (DDD) with degenerative joint disease (DJD) of the thoracolumbar spine, rated as 10 percent prior to March 1, 2010, and 20 percent thereafter.

5.  Entitlement to higher initial disability ratings for the right ankle fracture, currently rated as 30 percent prior to October 3, 2006, from March 1, 2007, to February 18, 2009, and since June 1, 2009.

6.  Entitlement to higher initial disability ratings for patellofemoral syndrome of the right knee, rated as noncompensable prior to March 24, 2008, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to March 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision in which the Benefits Delivery at Discharge (BDD) Unit at the RO in Winston-Salem, North Carolina, inter alia, denied service connection for a low back disability, but granted service connection for disabilities of the feet, left shoulder, right knee, and right ankle, assigning initial noncompensable ratings for each, effective April 1, 2006, the day following the Veteran's discharge from the military.  In May 2006, the Veteran filed a Notice of Disagreement (NOD) with the denials of service connection and the initial disability ratings assigned for the service-connected disabilities.  

A subsequent January 2007 rating decision granted service connection for the lumbar spine disability, and assigned an initial disability rating of 10 percent, retroactively effective from August 1, 2006.  The January 2007 rating decision also increased the disability ratings for the left foot, retroactively effective from April 1, 2006.  The January 2007 rating decision also increased the disability rating for the right ankle to 20 percent, retroactively effective from April 1, 2006.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise). 

A February 2008 rating decision increased the disability rating for the right ankle disability to 30 percent, retroactively effective April 1, 2006, and for the lumbar spine disability to 10 percent, retroactively effective from August 1, 2006.  Id.   

A March 2009 rating decision also increased the right knee disability to 10 percent, retroactively effective from March 24, 2008.  Id.  

A Statement of the Case (SOC) was issued in February 2008 on the right ankle and lumbar spine issues, and the Veteran filed a Substantive Appeal in May 2008.  A Statement of the Case (SOC) was issued in April 2014 on the remaining issues, and the Veteran filed a Substantive Appeal in April 2014.

In an October 2010 rating decision, the RO granted a higher 20 percent disability rating for the Veteran's lumber spine disability, retroactively effective from March 1, 2010.  See AB, 6 Vet. App. at 38-39.

During the course of the appeal, the RO also granted temporary 100 percent ratings for the right ankle disability.  See 38 C.F.R. § 4.29 (2016).

The Veteran's claims file was transferred to the jurisdiction of the RO in Roanoke, Virginia, which has certified the appeal to the Board. 

In January 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

Upon remand, in an April 2014 rating decision, the RO granted a higher 20 percent disability rating for the Veteran's left shoulder disability, retroactively effective from March 27, 2013.  See AB, 6 Vet. App. at 38-39.  The RO issued a Supplemental SOC in April 2014.

The Board remanded the claims in October 2015.  A Supplemental SOC was issued in June 2016 and the issues have been returned to the Board for adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.

Left shoulder, thoracolumbar spine, right ankle, and right knee

The Board recognizes that the Veteran was afforded VA examinations concerning his claims for entitlement to increased initial ratings for bursitis of the left shoulder, degenerative disc disease and degenerative joint disease of the thoracolumbar spine, right ankle fracture residuals, and right knee patellofemoral syndrome on appeal in May 2016.  

However, since those examinations, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

The VA examinations concerning the Veteran's claims for increased initial ratings for bursitis of the left shoulder, degenerative disc disease and degenerative joint disease of the thoracolumbar spine, right ankle fracture residuals, and right knee patellofemoral syndrome do not adequate address this recent case law.  Accordingly, new VA examinations with retrospective and current medical opinions are needed before this claim can be addressed on the merits. 

Hallux valgus of the bilateral feet

Regarding the Veteran's claims of initial increased ratings for hallux valgus of the bilateral feet, the Board notes that the previous remand instructed the RO to obtain a VA neurological examination to determine the current severity of the Veteran's feet.  This was due to the Veteran's treatment records documenting tingling and numbness and toes during the appeal period.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was not afforded a neurological examination, and as the requested development was not completed, the claim must again be remanded so that remedial compliance with the Board's October 2015 remand can occur.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination to determine the level impairment due to his service-connected left shoulder bursitis.

* The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed. 
 
* All studies and tests needed to ascertain the status of the service-connected left shoulder bursitis, to include all indicated tests and studies to include x-ray examination and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report. 

* Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected left shoulder bursitis on his activities of daily living.

* In particular, the examiner should describe what types of activities would be limited because of the service-connected left shoulder bursitis and what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

* The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

* The examiner should describe, in degrees of excursion, active and passive ranges of motion for the right and left shoulders, as well on weight-bearing and non-weight bearing, demonstrated on examination; and this determination should be expressed in terms of the degrees of extension and flexion.

* The examiner should identify the presence and degree of, or absence of the following: muscle atrophy; changes in condition of the skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or, any other manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected left shoulder bursitis.

* With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the left shoulder, and if so, at what point (expressed in degrees if possible) such pain is elicited during such testing.

* The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

* If the severity of the manifestation cannot be quantified, the examiner should so indicate.

* The examiner is requested to express an opinion as to the following: (1) whether pain limits functional ability during flare-ups, or when the left shoulder is used repeatedly over a period of time, and this determination, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare-ups; and (2) whether as a result of the service-connected left shoulder bursitis the Veteran exhibits any weakened movement, excess fatigability or incoordination, and these determinations, if feasible, should be expressed in terms of additional loss of range of motion resulting.

* The examiner is requested to identify the presence, or absence of ankylosis of the left shoulder.  If the presence of ankylosis is identified, this determination should be expressed in terms of whether the ankylosis is favorable or unfavorable; and, if feasible, in terms of the degrees of flexion or extension in which the left elbow joint is ankylosed.

For all of the aforementioned medical opinions, the VA examiner must also provide retrospective medical opinions as to the level of impairment due to the service-connected left shoulder bursitis, and the ranges of motion of the opposite joint (right shoulder).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Schedule the Veteran for a VA joints examination to determine the level impairment due to his service-connected degenerative disc disease with degenerative joint disease of the thoracolumbar spine.

* The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed. 
 
* All studies and tests needed to ascertain the status of the service-connected degenerative disc disease with degenerative joint disease of the thoracolumbar spine, to include all indicated tests and studies to include x-ray examination and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report. 

* Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected degenerative disc disease with degenerative joint disease of the thoracolumbar spine on his activities of daily living.

* In particular, the examiner should describe what types of activities would be limited because of the service-connected degenerative disc disease with degenerative joint disease of the thoracolumbar spine and what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

* The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

* The examiner should describe, in degrees of excursion, active and passive ranges of motion for the thoracolumbar spine, as well on weight-bearing and non-weight bearing, demonstrated on examination; and this determination should be expressed in terms of the degrees of extension and flexion.

* The examiner should identify the presence and degree of, or absence of the following: muscle atrophy; changes in condition of the skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or, any other manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected degenerative disc disease with degenerative joint disease of the thoracolumbar spine.

* With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the thoracolumbar spine, and if so, at what point (expressed in degrees if possible) such pain is elicited during such testing.

* The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

* If the severity of the manifestation cannot be quantified, the examiner should so indicate.

* The examiner is requested to express an opinion as to the following: (1) whether pain limits functional ability during flare-ups, or when the thoracolumbar spine is used repeatedly over a period of time, and this determination, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare-ups; and (2) whether as a result of the service-connected degenerative disc disease with degenerative joint disease of the thoracolumbar spine the Veteran exhibits any weakened movement, excess fatigability or incoordination, and these determinations, if feasible, should be expressed in terms of additional loss of range of motion resulting.

* The examiner is requested to identify the presence, or absence of ankylosis of the thoracolumbar spine.  If the presence of ankylosis is identified, this determination should be expressed in terms of whether the ankylosis is favorable or unfavorable; and, if feasible, in terms of the degrees of flexion or extension in which the thoracolumbar spine is ankylosed.

For all of the aforementioned medical opinions, the VA examiner must also provide retrospective medical opinions as to the level of impairment due to the service-connected degenerative disc disease with degenerative joint disease of the thoracolumbar spine.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Schedule the Veteran for a VA lower leg joints examination to determine the level impairment due to his service-connected (1) right ankle fracture residuals and (2) right knee patellofemoral syndrome.

* The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed. 
 
* All studies and tests needed to ascertain the status of the service-connected (1) right ankle fracture residuals and (2) right knee patellofemoral syndrome, to include all indicated tests and studies to include x-ray examination and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report. 

* Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected (1) right ankle fracture residuals and (2) right knee patellofemoral syndrome on his activities of daily living.

* In particular, the examiner should describe what types of activities would be limited because of the service-connected (1) right ankle fracture residuals and (2) right knee patellofemoral syndrome and what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

* The examiner should generally record pertinent medical complaints, symptoms, and clinical findings regarding each.

* The examiner should describe, in degrees of excursion, active and passive ranges of motion for BOTH ankles and BOTH knees, as well on weight-bearing and non-weight bearing, demonstrated on examination; and this determination should be expressed in terms of the degrees of extension and flexion.

* The examiner should identify the presence and degree of, or absence of the following: muscle atrophy; changes in condition of the skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or, any other manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected (1) right ankle fracture residuals and (2) right knee patellofemoral syndrome.

* With respect to the Veteran's right knee, the examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  The examiner should specifically address the Veteran's complaints of instability.

* With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the right ankle or right knee, and if so, at what point (expressed in degrees if possible) such pain is elicited during such testing.

* The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

* If the severity of the manifestation cannot be quantified, the examiner should so indicate.

* The examiner is requested to express an opinion as to the following: (1) whether pain limits functional ability during flare-ups, or when the right ankle or right knee is used repeatedly over a period of time, and this determination, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare-ups; and (2) whether as a result of the service-connected right ankle fracture residuals or right knee patellofemoral syndrome, the Veteran exhibits any weakened movement, excess fatigability or incoordination, and these determinations, if feasible, should be expressed in terms of additional loss of range of motion resulting.

* The examiner is requested to identify the presence, or absence of ankylosis of the right ankle or right knee.  If the presence of ankylosis is identified, this determination should be expressed in terms of whether the ankylosis is favorable or unfavorable; and, if feasible, in terms of the degrees of flexion or extension in which the left elbow joint is ankylosed.

For all of the aforementioned medical opinions, the VA examiner must also provide retrospective medical opinions as to the level of impairment due to the service-connected (1) right ankle fracture residuals and (2) right knee patellofemoral syndrome and the ranges of motion of the opposite joints (left ankle and left knee).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Provide a VA neurological examination to the Veteran in order to assist in evaluating the severity of his service-connected hallux valgus of the feet. 

The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.

All clinical neurological manifestations of the service-connected hallux valgus of the feet should be reported in detail.  If neurological manifestations are present, the VA examiner must identify the specific nerve(s) affected and the severity (mild, moderate, moderately severe, or severe).  The examiner must also identify if the paralysis is incomplete or complete.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




